Note by
Dent, Peesident:
I concur in the affirmation of the decree in this case, not because I think the fraud alleged has been established, but because the circuit court has so found, and I am unable to say that its finding is plainly wrong. The defendant’s evidence is clear as to the sources from which she derived the means to purchase the lot and build the property, and had she corroborated hep testimony as to the one thousand dollars alleged to have been borrowed of her uncle by his testimony, she would have rebutted all inference of legal fraud notwithstanding the assistance given her by her father in the erection of the property. The relationship and the suspicious circumstances surrounding the transaction cast upon her the burden of showing freedom from constructive fraud and while her evidence uncontradicted might ordinarily be sufficient for this purpose, yet when she neglected to place her uncle and alleged debtor on the witness stand, she opened the way for a dangerous legal inference and this is that his evidence would either contradict her statements or she was afraid to submit him to the cross-examination of opposing counsel. It is true plaintiff could have made him a witness. He was not bound to do so, and would thereby lose the right of cross-examination and the just legal inference arising from the failure of the defendant to use such witness. Persons charged with fraud should never take any risks, but should give the court the full benefit of all testimony at their command. I do not think that Norma Rouse intended to lend herself to a fraudulent scheme on the part of her father to cover up his means from his creditors, but through her uncle he may *220liave been able even to deceive her and thus indirectly to have furnished the money that went into' the property without her knowledge. The fact that she was deceived and had no knowledge as to the fraud would not prevent the creditors from following the property as a voluntary gift, and subjecting it to their debts. The uncle having knowledge of the matter, if acting in good faith, should have insisted on being a witness and a party to the suit for his own protection. In cases of this character trifles seemingly as light as air sometimes change the scales of justice.
Whether the evidence of the defendant was sufficient to free the transaction from legal fraud on the part of the father of which the daughter was the knowing or innocent recipient is a question under the facts and circumstances about which reasonable men may differ, and, although some of the members of this Court may think the circuit court erred in its holding, yet because it is a question of doubt and uncertainty, the decree of the circuit court must prevail. Bailey v. Calfee, 49 W. Va. 630; Weaver v. Aiken, 48 W. Va. 456; Spurgin v. Spurgin, 47 W. Va. 35.
This rule so well established may be changed or modified by the addition of another member to this Court.